DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group II, Species F (corresponding to the embodiment shown in Figure 7 and claims 25-29 and 34) in the reply filed on 02 December 2021 is acknowledged.  The traversal is on the ground that the restriction did not meet the unity of invention requirement.  The applicant states “Office Action identified that Groups I and II did share the same special technical features, but then concluded that the claims lacked unity because "this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adams et al. (US 2015/0174432)." Office Action, pg. 4. This is not the standard for unity.”  A similar argument is made with respect to the species requirement.  The applicant states “In particular, the Office Action characterized the special technical features as simply "a fluid dispensing port and a light dispensing port," which was then deemed "not a special technical feature as it does not make a contribution over the prior art in view of Jay (US 7,699,058).” This is not found persuasive because the Office action correctly explains why the claims and species lack unity of invention based on the a posteriori standard.  The common features between the Groups and Species are known in the art and, therefore, do not constitute a special technical feature.  Applicant is directed to MPEP § 1850. 
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: cosmetic device 118, heating element 120, and cooling element 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig.7 #710.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the metes and bounds of the claim limitation “an activation system configured with one or more light source” cannot be determined by the examiner because the scope of “configured with” is unclear.  Is the light source with the activation system, attached to the activation system, in communication with the activation system, etc.?
Claim 34 recites the limitation "the cosmetic device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 34, the metes and bounds of the claim limitation “a porous media configured to the second end” cannot be determined by the examiner because the scope of “configured with” is unclear.  Is the porous media attached to the second end, unity with the second end, etc.?
All remaining claims are rejected for depending from an indefinite claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jay (US 7,699,058), cited by applicant.

[Claim 25] Jay discloses a light-based system for treating and shaping a keratin fiber (directing light to change characteristics of hair) [abstract], the system comprising: 
a fluid supply system comprising a vessel (reservoir, Fig. 2 #58) in fluid communication with a fluid outlet (nozzle, Fig. 2 #54), wherein the vessel is configured to contain a photosensitizer (the reservoir may be filled with a liquid light-activatable adhesive composition) and the fluid outlet is configured to dispense the photosensitizer at a target region that includes the keratin fiber (applied to the hair via the nozzle) [col. 7, lines 46-50]; 
an activation system configured with one or more light source (Fig. 2 #42), the light source configured to apply electromagnetic radiation (light, Fig. 2 #50) at the target region [col. 5, lines 30-45]; and 
a processor (control unit, Fig. 2 #40, such as a microprocessor) configured to be in electrical communication with the activation system (regulates the operation of the light source) [col. 5, lines 35-45], the processor being configured to cause the activation system to apply the electromagnetic radiation to the target region to effectuate photocrosslinking on the keratin fiber to cause a transition from a first physical state to a second physical state (the device is configured to apply a light-activatable composition followed by light to the hair which meets the claimed intended use of the system).
Jay discloses the more complex embodiment of Figure 2 includes manually actuatable input elements (Fig. 2 #32, 34, 36, 38) including an inter-pulse interval selector, a pulse number selector, a power or energy selector, and a pulse duration selection [col. 5, lines 25-40] but does not explicitly disclose a memory configured to implement stored instructions from the memory in this embodiment.  However, Jay discloses the embodiment of Figure 1 includes memory (Fig. 1 #12) that stores pre-established combinations of light pulse parameters including pulse width, inter-pulse interval, pulse number, light intensity and total treatment energy [col. 3, lines 60-65].


[Claim 26] Jay discloses the processor is in electrical communication with a dispensing system (in response to signals from the control unit, valve, Fig. 2 #56, enables the flow from the reservoir) [col. 5, lines 60-65] to cause the dispensing system to dispense the photosensitizer (liquid light-activatable adhesive composition) to the target region to coat at least a portion of the keratin fiber with the photosensitizer.

[Claim 27] Jay discloses a cosmetic device (applicator, #52) configured to apply a physical force to the keratin fiber in the target region to move the keratin fiber from the first physical state to the second physical state (intended use met by the applicator which may take the form of a crystal with slots, comb, or liquid in the form of an aqueous solution) [col. 5, lines 44-55].


Claims 28-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jay (US 7,699,058) as applied to claims 25 and 27 above, in view of Da Silva et al. (US 2010/0217357).

[Claim 28] Jay discloses the cosmetic device (applicator) but does not disclose a heating element.  However, Da Silva discloses an analogous light-based hair treatment system comprising an applicator (Fig. 3 #22) including a resistive heater to allow a treatment layer e.g. foam (Fig. 3 #23) to stay warm during a 

[Claim 29] Jay discloses the cosmetic device (applicator) but does not disclose a cooling element.  However, Da Silva discloses an analogous light-based hair treatment system comprising an applicator (Fig. 3 #22) including a thermoelectric module to allow a treatment layer e.g. foam (Fig. 3 #23) to be cooled during a treatment procedure [par. 0039].  Cooling may be used, for example, to reduce pain during aggressive cleansing, for skin tightening due to skin cooling that reduces pore size, to stimulate deeper blood circulation in the dermis to help carry humoral, immune and/or blood factors to affected regions to speed healing, and combinations thereof [pars. 0034, 0046, 0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the applicator taught by Jay to include a cooling element in the form of a thermoelectric module in order to provide a variety of treatments and reduce any paint associated with the application of light.

[Claim 34] Jay discloses a cosmetic device (applicator, Fig. 2 #52) comprises:
a handle extending from a first end to a second end (housing may be hand held and easily manipulated for purposes of optical treating hair) [col. 4, lines 49-53]; 
a media configured to the second end (the applicator may be composed at least in part of polymeric material or a liquid and be positioned at an end of the housing
at least one light dispensing port configured to apply electromagnetic radiation at the target region (optical elements, Fig. 2 #48, including one or more reflectors, lenses, and filters) [col. 5, lines 38-43].
Jay discloses media put does not explicitly disclose porous media.  However, Da Silva discloses an analogous light-based hair treatment system comprising a handheld cosmetic device comprising an applicator (Fig. 3 #22) and light dispensing ports (Fig. 3 #25) wherein the applicator includes a treatment layer (Fig. 3 #23) that may be made of foam, porous ceramic or porous metal [pars. 0035, 0039; claim 4].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the applicator taught by Jay to include a porous media on the second end of the housing in the form of a foam or porous ceramic/metal, as taught by Da Silva, in order to enable absorption of the photosensitizer into the applicator to improve treatment efficiency or enable abrasive treatment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Laboureau et al. (US 2011/0046538) discloses the combination of a light ray with a cytochrome C oxydase substrate particularly for improving the appearance of the skin and/or the hair.
(2) Anderson et al. (US 2008/0066773) discloses a method of treating hair comprising the steps of: applying a polymerizable monomer to hair of a subject; applying a polymerization initiator to hair of a subject; and polymerizing the monomers in situ on the hair by activating the polymerization initiator with light.
Whitehurst (US 2002/0035386) discloses a method of cosmetic treatment of a human or animal body, comprising: applying a photosensitizer to the area to be treated, and illuminating the area with light from a light source

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         10 January 2022